Title: From John Adams to Benjamin Stoddert, 19 May 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy May 19th 1799.

I have received your favor of the 10th & read Mr Sewals letter of 25 April & your answer. The reasoning in the latter is so satisfactory that I have determined to send it on to Mr Sewall tomorrow. Nevertheless I think with you that some of our fast sailing vessels might be employed to advantage in a cruise on the coasts of Spain & France during the hurricane season in the West Indias. Nor do I think we ought to wait a moment to know whether the French mean to give us any proofs of their desire to conciliate with us. I am for pursueing all the measures of defence which the laws authorize us to adopt especially at sea with as much zeal and to as great an extent as we knew the first vessels would bring us a declaration of war against us from Paris.
I have the honor to be Sir your most obedient
